 In the Matter Of SWIFT & COMPANYandUNITED AUTOMOBILE WORKERSof AMERICA, LOCAL No. 265In the Matter Of SWIFT & COMPANYandUNITED PACKING HOUSEWORKERS L, I. UNION No. 328 AFFILIATE C.I.O.Cases Nos.C-484 and R-605, respeetively.Decided May 20, 1938Heat Packing Industry-Interference, Restraint, and Coercion-Company-Dominated Union:domination of and interference with formation and adminis-tration ; support ; suggestion that employee-representation plan be continued ;disestablished, as agency for collectivebargaining-Discrimination:discharges:charges of, not sustained-CollectiveBargaining:charges of failure, dismissed,upon motion ofunion--Investigation of Representatives:controversy concerningrepresentation ofemployees-Unit Appropriate for Collective Bargaining:plant-wide, excluding employees in certain supervisory and technical positions ;stipulation asto-Election Ordered:company-dominated union excluded fromballot.Mr. Herbert N. Sh.en.kin,for the Board.Mr. Louis L. RobertsandMr. Leo Warren,of Evansville, Ind., andMr. William N. StrackandMr. J. Wesley Blades,of Chicago, Ill.,for the respondent.Mr. Morris J. Levin,of St. Louis, Mo., for the United.Mr. Paul H. Schmidt,ofEvansville, Ind., for the EvansvillePackers.Mr. Richard A. Perkins,of counsel to the Board.DECISIONORDERANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 14,1937,United Automobile Workers of America, LocalNo. 265, herein called theU. A. W., filed withthe Regional Directorfor the Eleventh Region (Indianapolis, Indiana)charges allegingthat Swift and Company,,Evansville,Indiana, herein called thei The original charge, the petition and the order directing investigation designated therespondent as "Swift & Company." The amended charge and the complaint referred to"Swift and Company, Incorporated."The respondent's correct name is "Swift andCompany."287 288NATIONAL LABOR RELATIONSBOARDrespondent, had engaged in and was engaging in unfair labor prac-ticeswithin the meaning of Section 8 (1), (2), and (5), of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On July 28, 1937, United Packing House Workers Local IndustrialUnion No. 328, herein called the United, which continued organiza-tional activity commenced by the U. A. W. among the respondent'semployees at its Evansville plant, filed with the Regional Directora petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the respondent at itsEvansville, Indiana, plant, and requesting an investigation and cer-tification of 'representatives pursuant to Section 9 (c) of the Act.On September 30, 1937, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle II, Section 37 (b), and Article III, Section 10 (c) (2), of Na-tional Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation, authorized the Regional Directorto conduct it and to provide an appropriate hearing upon due notice,and directed that the representation proceeding and the proceeding inrespect to the alleged unfair labor practices be consolidated for thepurpose of a hearing.On October 8, 1937, the United filed an amended charge.On Oc-tober 9, 1937, the Board, by the Regional Director, issued its com-plaint alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning ofSection 8 (1), (2), (3) and (5), and Section 2 (6) and (7), of theAct.The complaint was duly served upon the respondent, theUnited, and upon Evansville Meat Packers Local No. 400, hereincalled the Evansville Packers.The complaint, alleged in substance that on or about July 14, 1937,the respondent refused to bargain collectively with the United as theduly authorized representative of the respondent's production em-ployees, said employees constituting an appropriate bargaining unit;that the respondent, since April 12, 1937, had dominated and inter-fered with the formation and administration of the Evansville Pack-ers and contributed financial and other support thereto; that the re-spondent discharged Texel Laughery and James Ashby on or aboutJune 1, Herman Ditterline on or about August 19, and John Monkand Joe Fulkerson on or about September 14, 1937, and had sincerefused to reemploy them, for the reason that they had joined andassisted the United; and that the respondent had by threats discour-aged membership in the United.On October 9, 1937, the Regional Director issued notices of hear-ing in the consolidated proceeding, copies of which were duly served DECISIONS AND ORDERS289upon the respondent, the United, and upon the Evansville Packers,a labor organization claiming to represent employees directly affectedby the investigation.Pursuant to the notices, a hearing. was held from November 8 toNovember 20, 1937, at Evansville, Indiana, before Herbert Wenzel,the Trial Examiner duly designated by the Board.The Board, therespondent, the United, and the Evansville Packers were representedby counsel and participated in the hearing.The respondent movedfor an order requiring the allegations of the charge and the com-plaint to be made more definite and certain, and to dismiss the pro-ceeding, alleging various procedural defects and claiming that thenature of the respondent's business did not render it subject to theprovisions of the Act.The Trial Examiner overruled these motions,whereupon the respondent filed its answer denying the materialaverments of the complaint. Full opportunity to be heard, to ex-amine and to cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the hearingcounsel for the Board moved to dismiss the allegations of the com-plaint relating to the alleged discriminatory discharges of JamesAshby and Joe Fulkerson, and to amend the complaint to make itallege the discriminatory discharge of Basil Laughery.The TrialExaminer allowed these motions, and granted leave to the respondentto amend its answer so as to deny the allegations of the amendmentrelating to the discharge of Basil Laughery.On motion of theUnited the Trial Examiner dismissed the allegations of the complaintrelating to the alleged refusal of the respondent to bargain collec-tively with the United within the meaning of Section 8 (5), of theAct.During the course of the hearing the Trial Examiner madeseveral other rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner made at the hearing and finds that no prejudicial errors werecommitted.All such rulings are hereby affirmed.On March 3, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had dominated andinterfered with the organization and administration of the Evans-ville Packers, coerced its employees in the exercise of their right toself-organization, and discouraged membership in a labor organiza-tion by discrimination in regard to the hire and tenure of employ-ment of Herman Ditterline only.As to the remaining three em-ployees whose discharge the complaint, as amended, alleged to bediscriminatory, the Trial Examiner found that the respondent hadnot committed any unfair labor practices.On March 28 the respond-ent and the Evansville Packers filed exceptions to the IntermediateReport, in which they excepted to several of the Trial Examiner's 290NATIONAL LABOR RELATIONS BOARDrulings at the hearing and to several of the findings in the Inter-mediate Report.Pursuant to notice, a hearing was held before the Board on March31, 1938, for the purpose of oral argument. The respondent and theUnited participated.The respondent and the Evansville Packerswere granted leave to file briefs on or before April 5, 1938, but havenot availed themselves of that privilege.We have examined the exceptions to the Intermediate Report and,except as to the discharge of Herman Ditterline as indicated below,we find them without merit, and they are hereby overruled.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSwift and Company, an Illinois corporation with its general officesat Chicago, Illinois, is engaged in a wide variety of activities inacquiring, processing, and marketing foodstuffs and byproducts.Therespondent, directly and through more than 75 domestic and foreigncorporate subsidiaries, produces and distributes meat, poultry anddairy products, leather, vegetable oils, wool, fertilizer, salt, sulphuricacid, glue, gelatin, glycerine, soap, and ice.The respondent operates 37 livestock slaughtering and processingplants, 17 fertilizer works, and 24 cottonseed oil mills and refineries,and maintainsover 350 distributingagenciesin the UnitedStates,Canada, Mexico, and Cuba.During its fiscal year ending October 31, 1936, the respondent'sgross sales amounted to $827,332,655.98.Freight charges on outgo-ing shipments from the respondent's plants for the same periodamounted to $27,492,884.29.Goods to the value of $11,512,851.15were exported to foreign countries during the same year.The totalassets of the respondent as of October 31,1936,were valued at$419,679,289.46.At its Evansville, Indiana, plant, which is the only plant involvedin the present proceedings, the respondent is engaged in slaughteringand-processing cattle, hogs, and sheep, raising poultry, and processingand marketing dairy and poultry products.Livestock slaughteredat the Evansville plant is purchased at the Evansville stockyards, towhich cattle from Indiana, Kentucky, Illinois, and other States areshipped for sale, and where they are commingled so that it is im-possible to discover their origin.The Evansville stockyards receivedlivestock from outside Indiana during the first 11 months of 1937 inthe following approximate proportions:Hogs,'49 per cent;sheep,57 per cent; calves, 61 per cent; cattle, 71 per cent.For the first 11 DECISIONS AND ORDERS291months of 1937 the respondent shipped products of its Evansvilleplant to the value of $6,342,479, or 75.48 per cent of its total product,out of Indiana.The number of employees at the Evansville plant varies greatlyfrom time to time.On October 30, 1937, 461 persons were employed.II.THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America, Local No. 265, is a labororganization affiliated with the Committee for Industrial Organi-zation.United Packing House Workers Local Industrial Union No. 328,is a labor organization affiliated with the Committee for IndustrialOrganization.It admits to membership employees of the respondentand of several other employers engaged in similar work in thevicinity of Evansville, Indiana.Evansville Meat Packers Local 400 is an unaffiliated labor organi-zation, admitting to its membership only employees of the respondentat its Evansville, Indiana, plant.The term "Local 400" in its titleiswithout significance so far as affiliation with any labor organiza-tion is concerned.III. IHE UNFAIR LABOR PRACTICESA. The Employees Representation PlanIn 1933 the respondent established among the employees at itsEvansville plant an Employees Representation Plan, a labor organi-zation herein called the Plan.The governing body of the Plan,known as the Plant Assembly, consisted of seven employee repre-sentatives elected by secret ballot, one from each of the departmentsof the plant, together with an equal number of representativeschosen by the management.Under the Plan, an employee might pre-sent a grievance to his employee representative, who would conferwith the corresponding management representative. If the pairedrepresentatives could not dispose of the matter it was then referredto the Plant Assembly or to a committee thereof.Meetings of thePlant Assembly were held on the respondent's premises during work-ing hours.The respondent paid the employee representatives forthe time they were engaged in the work of the Plan, and furnishedstationery and stenographic services.By the respondent's admis-sion, these practices continued until April 20, 1937, when the Planwas officially dissolved.It is clear that for nearly '2 years afterJuly 5, 1935, the effective date of the Act, the respondent persistedin dominating and interfering with the formation and administrationof a labor organization, and contributing financial and other support 292NATIONAL LABOR RELATIONS BOARDthereto, in violation of Section 8 (2) of the Act.The participationof management in the administration of such an organization nec-essarily has the effect of interfering with, restraining, and coercingemployees in the exercise of the rights guaranteed in Section 7 ofthe Act, as we have heretofore held.2The complaint alleges that the respondent on and after April 12,1937, engaged in unfair labor practices within the meaning of theAct.The above-described conduct of the respondent prior to thefirst date alleged in the complaint is relevant, however, in indicatinga course of conduct and furnishing a background for the betterunderstanding of the events which occurred after April 12, 1937.13.Dissolution of the Plan and formation of the Evansville PackersAfter the constitutionality of the Act was affirmed by the SupremeCourt of the United States on April 12, 1937, the respondent'sChicago office instructed Franklin S. Grimsley, general manager ofitsEvansville plant, to disband the Plan, and furnished him with adigest of the Act with such comment as the respondent deemedappropriate.At a meeting of the Plant Assembly on April 20, 1937, Evan F.Becker, plant superintendent, read to the assembled representativesthe following statement, which was posted in the plant soon after-wards :Statement to Employes and Their RepresentativesOn Monday, April 12, the United States Supreme Court madepublic its decisions on several cases under the National LaborRelations Act (Wagner Bill) and held the Act valid.It is Swift & Company's intention to comply with the law asthe Court has now construed it and it is not possible to continuethe present Representation Plan.Whether you wish to establish an employes' representationplan for collective bargaining, that will comply with the termsof the law, is a matter for you to decide. If you wish to, adopta plan for negotiating with the company on wages, hours, andworking conditions, it should not include management participa-tion in elections of employe representatives, the furnishing ofprintedmaterial by the company, nor company compensationto employe representatives for time spent away from their work,except when conferring with management, as this latter is notprohibited by law.2Matter of International Har?,ester CompanyandLocal Union No 57, InternationalUnion, United AnionobileWorkers of America,2 N. L. R B 310. DECISIONS AND ORDERS293It shall be the policy of the company to continue to consultwith its employes' on all matters of mutual interest in an honesteffort to find the proper solution to problems.Finally, thecompany earnestly desires that the understanding growing outof our relationships during these past many years will be thebasis upon which the continued good relations between employesand the company will be maintained.F. S. GRIMSLEY.E. F. BECKER.Becker then handed a copy of the above statement, together witha digest of the Act, to the assembled representatives.Questioned asto what comment he made, he testified he had no recollection of tell-ing those present at the meeting that he preferred to see any particu-lar sort of organization formed.He testified that he and themanagement representatives withdrew from the meeting and thatthe employee representatives remained behind.Becker's account iscorroborated by C. L. Flick, a foreman, and by Emerson Forte, aformer employee representative who testified for the EvansvillePackers.Walter Kissel and Harold Schmahlenberger, former em-ployee representatives testifying for the United, stated that Beckerfirst said he would like to see the men form an "`inside" organizationor representation plan, and then withdrew and let the employee rep-resentatives continue the meeting.George Falls, another employeerepresentative who attended the meeting, testified that Becker re-mained throughout the meeting and suggested the formation of anunaffiliated organization.John Hassan and Ed Barth, likewise formeremployee representatives who attended the meeting, testified for theEvansville Packers on another issue but were not questioned on whattook place at the meeting April 20.At any rate, the employee representatives agreed before adjourningto try to form an unaffiliated organization.Carrying out this scheme,they prepared and circulated among the employees petitions bearingthe following legend :We; the undersigned, are in ' favor of an Employe Representa-tion Plan that will comply with the Wagner Act and at the sametime give us representatives to handle grievances and adjustmentsof wages, hours, and working conditions with the management ofSwift & Company. Further, we are in favor of retaining ourpresent representatives until an election can be held to either re-elect or replace them.On`some'of the petitions the words "Employe Representation Plan"were 'stricken and replaced by the words "a Packers Union." 294NATIONAL LABORRELATIONS BOARDAbout May 7 the employee representatives met and canvassed theresult" of the petitions, from which it appeared that 195 employeessigned to signify their approval and 35 or 40 signed their names butwrote the word "no" thereafter.The committee of representatives re-tained the services of Henry T. Hardin, an attorney, to draft the nec-essary papers for the organization of an independent union.Thename given the organization in the application forms prepared byHardin was "Employees' Association of Swift & Company, Evans-ville, Indiana."The application form provided that the applicationbe accepted by "Employees' Representation Committee of -Employees'Association of Swift & Company, Evansville, Indiana."The committee of representatives called a meeting of the employeeson May 14' in the respondent's garage. The respondentclaims itrented the garage to the new organization, and it produced at thehearing a receipt for $1.50, dated July 28, 10 weeks after the meet-ing, in support of its claim.At the meeting Hardin presented theproposed constitution and bylaws of the new organization and dis-tributed application blanks.The employees present manifested littledesire to join, and only a few-from 3 to 7 out of the 150 at themeeting-signed applications for membership.Although the results of the mass meeting were disappointing to.the proponents of the new organization, efforts to overcome the an-tipathy or inertia of the employees continued.The committee ofrepresentatives held at least four meetings between May 17 and May26 either in the respondent's garage or in the foremen's dressingroom.Becker was present at each meeting.He testified that hav-ing' been advised by Forte that the new organization represented 90per cent of the respondent's employees, he was meeting them for thepurpose of collective bargaining.There are several difficulties withthis version.In the first place, only 195 out of the respondent'smore than 400 employees had signed the petition for a continuationof an employees' representation plan.Further, Becker admittedthat he had been furnished no proof of the truth of Forte's repre-sentation; indeed, Becker did not see the petitions uutil.the hearing.And even had a majority of the employees originally signed thepetition, the results of the meeting of May 14 indicated that the neworganization was thereafter authorized to represent not over sevenemployees.Becker admitted that at the third such meeting someonepresent said that some of the employee representatives were "C. I.O.-ers," and that he replied he "didn't feel like meeting this outfitany more if it was so constituted."There is no evidence that anycollective bargaining was carried on at any of the four meetings',-between Becker and the committee.Rather, it appears that -at themeetings an organizing campaign was devised to overcome the iesis`t-ance manifested at the mass meeting May 14. DECISIONS AND ORDERS295Committee members who later became active in the United testi-fied that at these meetings Becker exhorted the representatives tocontinue a vigorous organizing campaign, and that he made severalsuggestions for their guidance,such as, that the proposed dues bereduced so as to make the organization more attractive,that organizersbe given a share in the initial fees collected, and that the representa-tives see Hardin and insist that he reduce the counsel fees which heoriginally demanded.Becker and two of the representatives denythat he made any such specific suggestions, though they admit he waspresent when some such discussions took place, and they admit, sig-nificantly, that he stated that judging from the result of the petitionsas reported to him by Forte, the representatives had a mandate fromthe employees to proceed with the formationof a new organization.This, it will be remembered, was after the mass meeting of May 14had made it quite certain that very few of the employees desired toproceed with the plan presented to them.At one of the committee meetings a new name, "Evansville MeatPackers Local 400," was adopted for the organization after com-,plaints were received that the former title, "Employees' Associationof Swift & Company, Evansville,. Indiana," sounded too much like a"company union" and had a danmaging effect on the organizing cam-paign.The words "Local 400" were chosen for the reason that therewere about 400 employees at the Evansville plant.The committee terminated Hardin's employment as counsel, butused the form of application lie had prepared as a model for new formsfor application to membership in Evansville Packers, altering thetitle and reducing the amount of dues set forth therein from $1 a,month to $1 a year.There followed an intensive organizing effort on the part of theEvansville Packers.However, the evidence leaves no doubt thatsolicitation was carried on during working hours on the respondent'spremises by both the Evansville Packers and the United, so that therespondent does not seem to have favored the Evansville Packers insimply allowing organization work to proceed at the plant.Once the Evansville Packers was well under way, it commencedholding meetings away from the respondent's premises. It has ad-justed some grievances,and it served a demand on the respondent fora wage increase.This demand was pending at the time of the hearing.C. Conclusions with respect to the Evansville PackersThe continuity of events which followed the official dissolution ofthe Plan on April 20, 1937, clearly shows that the formation of theEvansville Packers was the natural sequel to the acts of the respond-ent substantially inviting the formation of an"inside"organization,106791--38-vol vii--20 296NATIONAL LABOR RELATIONS BOARDand, while it was yet in an inchoate state, to the presence and partici-pation of Becker, the plant superintendent.An analysis of the terms of the statement of policy read to theformer representatives under the Plan and publicly posted revealsit to be a very astutely worded document. It informs the employeesthat it is up to them to decide whether they wish to form a new em-ployees' representation plan.Reference to such a plan necessarilyconnotes an organization limited to the respondent's employees.There was no mention of other possible alternatives.The statementin effect advised the employees how to organize a "plan" which wouldbe free from the more obvious badges of employer domination.The conduct of Becker and the respondent's representatives at theApril 20 meeting, even accepting his version, must have given theemployee representatives at least a hint of what was expected of them.The statement was read and left, together with a digest of the Act,with the employee representatives.The management representativesthen withdrew and left the employee representatives still in session.Clearly, the next move was up to the employees.And they did whatwas expected of them.We need not decide whether the mere form of the statement con-stituted such an invitation to form an "inside" union as to render anyorganization formed in response thereto unlawful under the provi-sions of Section 8 (2), of the Act.Becker's close association withthe organizers of Evansville Packers in its embryo state evinced therespondent's preference in the matter. It is highly probable that thenew organization would have disappeared after the May 14 meet-ing,had Becker not interfered.Employees' freedom to chooserepresentatives involves the liberty to change or abandon representa-tives, free from the employer's domination.At the oral argument before the Board, counsel for the respondentclaimed that the Trial Examiner's Intermediate Report in the in-stant case closely followed the form and language of an earlier Inter-mediate Report issued by Trial Examiner ' Alvin J. Rockwell inanother case involving the respondent at its Denver, Colorado, plant.'Such claim calls attention to the striking similarity of the unfairlabor practices which the respondent engaged in at the Evansville,Indiana, plant and at its plant in Denver, Colorado, located approxi-mately a thousand miles away.The record in the Denver case showsthat a statement of policy identical with that discussed in Section III(B) hereof was read to employees at the Denver plant on April 20,1937, the same day the statement was read to employees at the Evans-3Matter of Swift it Company, a CorporationandAmalgamated Meat Cutters it ButcherWorkmen of North America,Local 641,and United Packing House Workers Local Indus-tral Union No 700, 7 N. LR. B. 269. DECISIONS AND ORDERS297ville plant.It is significant in this connection to note that Grimsley,general plant manager at the Evansville plant, testified that he pre-pared, the statement for use at Evansville.Both at the Evansvilleand the Denver plants, the employees immediately formed "inside"organizations.This is a significant indication of the natural effectof the statement.We find that the respondent has dominated and interfered with theformation, and administration of Evansville Packers, and therebyinterfered with, restrained, and coerced its employees in the exerciseof their rights guaranteed in Section 7 of the Act.D. The alleged discriminatory dischargesThe complaint, as amended, alleged that the respondent had dis-criminated against Texel Laughery, Basil Laughery, John Monk,and Herman Ditterline by discharging them for forming, joining, andassisting the United.As to all except Ditterline, the Trial Examinerfound in his Intermediate Report that the evidence did not sustainthe charge of discrimination.We agree with the Trial Examiner inhis findings as to all except Ditterline for the reasons stated in theIntermediateReport.The allegations of the complaint with re-spect to the discharges of Texel Laughery, Basil Laughery and JohnMonk will be dismissed.Herman Ditterline had been employed by the respondent for abouta year prior to his discharge on August 17, 1937.He worked in thefancy-meat department where his duties were to pack ice aroundpituitary glands obtained from the slaughter of hogs and to placethe respondent's brand on cuts of meat.He testified that on twooccasions C. L. Flick, his foreman, warned him against the United,and that a week after the latter warning Flick discharged him.Flick denied he had warned anyone not to join any labor organization.The reason Flick gave for the discharge at the time was that Ditter-line had omitted to ice a pail of pituitary glands, which becamespoiled.Ditterline admitted that he had neglected to attend to hisduties in this respect, but claimed that he had been given too muchwork to do on that day, and that after his discharge two men hadbeen assigned to do the work he was formerly expected to do.Ditter-line admitted that he had been discharged in 1936 for performing hiswork improperly, and then rehired.Flick testified that he had instructed Ditterline 'that his first dutywas to ice the glands promptly, for the reason that these were des-tined for use in the preparation of medicines for human consumption,and must be kept strictly fresh.The meats could be branded at anytime, as this work was done in a chilled room.Further, Flick statedthat the volume of hogs killed during the period when Ditterline was 298NATIONAL LABOR RELATIONS BOARDdischarged was short of the plant capacity, and that Ditterlitie'sduties had always been performed by one man.After Ditterline'sdischarge a new man was broken in on the job. For 2 or 3 days hewas helped by an experienced worker who instructed him, and there-after the new man handled the work without further assistance.The evidence does not show that Ditterline was active in theUnited; it shows merely that he was a member of that union.Yeta number of employees wore their union buttons, signifying Unitedmembership, openly in the plant. If the respondent wished to curbUnited activity by discharging employees, it is hardly plausible thatDitterline should have been selected for discharge.We therefore findthat the evidence fails to sustain the allegation that the respondentdischarged Herman Ditterline for forming, joining, or assisting alabor organization.The allegations of the complaint with respect tohim will therefore be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in Section IIIabove, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in their right of self-organization.We shallorder the respondent to cease and desist from so doing.We have also found that the respondent has dominated and inter-fered with the formation and administration of Evansville Packers.We shall.order the respondent to cease and desist from so doing andto disestablish Evansville Packers as representative of any of itsemployees for the purpose of dealing with the respondent concern-ing grievances, labor disputes, wage, rates of pay, hours of employ-ment, or other conditions of employment.\T. THE QUESTION CONCERNING REPRESENTATIONAt the hearing all parties stipulated that the United and theEvansville Packers had each informed the respondent that it repre-sented a majority of the respondent's employees at the Evansvilleplant and had requested recognition as exclusive bargaining agentfor such employees,and that the respondent had at all times declinedto recognize either organization as such exclusive bargaining agent. DECISIONS AND OI'.DERS299We find that a question has arisen concerning representation ofemployees of the respondent.VII.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V1II. THE APPROPRIATE UNITAt the hearing all parties stipulated, and we find, that all employeesof the respondent in the following, departments of its Evansville,Indiana, plant constitute a unit appropriate for the purposes of collec-tive bargaining: Fresh pork, hides, "S. P. & D. S. cellars," cooperage,beef and sheep dressing, beef cutting, casings, lard and grease, tank-age, sliced bacon, sausage and smoked meats, city market and porkpacking, loading and beef coolers, car icing, box factory, laundry,yards, steam and power, mechanical, garage, chauffeurs, dairy, poul-try and eggs, turkey farm, and ice cream delivery, excluding personsin the superintendent's office, excluding those engaged in standardswork, and excluding those holding the following positions : Generalmanager, office manager, plant sales manager, beef, veal, and muttonmanager, provision manager, dairy and poultry manager, city salesmanager, credit manager, purchasing agent, plant superintendent,fresh-pork foreman, chief engineer and master mechanic, packing,loading, and auto foreman, sausage and smoked meat foreman, dairyand poultry foreman, beef and lamb killing foreman, casing andtrimming foreman, fresh, cured, and smoked meat inspection fore-man, curing foreman, beef cutting foreman, lard and grease, tankageand hide foreman, mechanical foreman, sausage and smoked meatsassistant foreman, head of industrial relations department, head ofstandards department, assistant packing and loading foreman, nightforeman, butter maker, stockpens foreman, assistant loading foreman,and watchmen.We find that said unit will insure to employees of the respondentthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuate the policies of the Act.Ix. TIIE DETERMINATION OF REPRESENTATIVESThe respondent employed in the appropriate unit 431 employeesduring the week ending July 17, 1937, and 449 during the week 300NATIONAL LABOR RELATIONS BOARDending October 30, 1937. In its petition for investigation and cer-tification, the United claimed to represent 325 employees of the re-spondent.At the hearing that organization produced records tendingto show that it represented 186 employees.We find that the question concerning representation which hasarisen can best be resolved by holding an election by secret ballot.Because the respondent has dominated and interfered with the forma-tion of Evansville Packers, we shall make no provision for the desig-nation of Evansville Packers on the ballot.Those employees in theappropriate unit who were employed by the respondent during thepay-roll period next preceding the date of the issuance of the Direc-tion, excluding those who have since quit or been discharged forcause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecords in both cases, the Board makes the following:CONCLUSIONS of LAW1.UnitedAutomobile.Workers of America, Local No., 265,United Packing House Workers Local Industrial Union No. 328, andEvansville Meat Packers Local 400 are labor organizations within themeaning of Section 2 (5), of the Act.2.The respondent, by interfering With, restraining, and, coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged and is engaging in unfair labor practiceswithin the meaning of Section 8 (1), of the Act.3.The respondent, by dominating and interfering with the fornia-tion and administration of Evansville Meat Packers Local 400, hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (2), of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7), ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section (3), of the Act.6.A question affecting commerce has arisen concerning the repre-sentation of employees of the respondent, within the meaning ofSection 9 (c) and Section 2 (6) and (7), of the Act.7.All employees of the respondent in the following departmentsof its Evansville, Indiana, plant : Fresh pork, hides, "S. P. & D. S.cellars," cooperage, beef and sheep dressing, beef cutting, casings,lard and grease, tankage, sliced bacon, sausage and smoked meats,citymarket and pork packing, loading and beef coolers, car icing,box factory, laundry, yards, steam and power, mechanical; garage,chauffeurs, dairy, poultry and eggs, turkey farm, and ice cream de- DECISIONS AND ORDERS301livery, excluding persons in the superintendent's office, excludingthose engaged in standards work, and excluding those holding thefollowing positions: General manager, office manager, plant salesmanager, beef, veal, and mutton manager, provision manager, dairyand poultry manager, city sales manager, credit manager, purchasingagent, plant superintendent, fresh-pork foreman, chief engineer andmaster mechanic, packing, loading, and auto foreman, sausage andsmoked meat foreman, dairy and poultry foreman, beef and lambkilling foreman, casing and trimming foreman, fresh, cured, andsmoked meat inspection foreman, curing foreman, beef cutting fore-man, lard and grease, tankage and hide foreman, mechanical foreman,sausage and smoked meats assistant foreman, head of industrialrelations department, head of standards department, assistant pack-ing and loading foreman, night foreman, butter maker, stockpensforeman, assistant loading foreman, and watchmen constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) df the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Swift and Company, Evansville, Indiana, and its officers,agents, successors, and assigns shall:1.Cease and desist :(a)From in any manner dominating or interfering with the ad-ministration of Evansville Meat Packers Local 400 or with the for-mation or administration of any other labor organization of itsemployees, and from contributing support thereto ;(b)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining andother mutual aid or protection, as guaranteed in Sectioif 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from EvansvilleMeat PackersLocal 400 as the representative of any of its employees for the pur-pose of dealing with the respondent concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, and completely disestablish Evansville MeatPackers Local 400 as such representative; 302NATIONAL LABOR RELATIONS BOARD(b) Immediately post notices in conspicuous places throughoutitsEvansville, Indiana, plant and maintain such notices for a periodof at least thirty (30) consecutive days, stating (1) that the respond-ent will cease and desist as aforesaid, and (2) that the respondentwill withdraw all recognition from Evansville Meat Packers Local400 as the representative of any of its employees for the purpose ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofeniploymnent, and that such organization is completely disestablishedas such representative;(c)Notify the Regional Director for the Eleventh Region in writ-ing,within ten (10) days from the date of this order, what stepsthe respondent has taken to comply herewith.And it is further ordered that the allegations of the complaintthat the respondent has engaged in unfair labor practices, withinthe meaning of Section 8 (3), of the Act, by discharging and refus-ing to reinstate Herman Ditterline, Joseph Monk, Basil Laughery,and Texel Laughery be, and they hereby are, dismissed.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Swift andCompany, Evansville, Indiana, an election by secret ballot shall beconducted within fifteen (15) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this platter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations-Series 1, as amended, among all employeesof Swift and Company in the following departments of its Evans-ville, Indiana, plant who were employed by the respondent duringthe pay-roll period next preceding the date of the issuance of thisDirection: Fresh pork, hides, "S. P. & D. S. cellars," cooperage, beefand sheep dressing, beef cutting, casings, lard and grease, tankage,sliced bacon, sausage and smoked meats, city market and pork pack-ing, loading and beef coolers, car icing, box factory, laundry, yards,steam and power, mechanical, garage, chauffeurs, dairy, poultry andeggs, turkey farm, and ice cream delivery, excluding persons in the,superintendent's office, excluding those engaged in standards work, DECISIONS AND ORDERS303excluding those holding the following positions: General manager,office manager, plant sales manager, beef, veal, and mutton manager,provision manager, dairy and poultry manager, city sales manager,credit manager, purchasing agent, plant superintendent, fresh-porkforeman, chief engineer and master mechanic, packing, loading, andauto foreman, sausage and smoked meat foreman, dairy and poultryforeman, beef and lamb killing foreman, casing and trimmingforeman, fresh, cured, and smoked meat inspection foreman, cur-ing foreman, beef cutting foreman, lard and grease, tankage and hideforeman,mechanical foreman, sausage and smoked meats assist-ant foreman, head of industrial relations department, head of stand-ards department, assistant packing and loading foreman, night fore-man, butter maker, stockpens foreman, assistant loading foreman,and watchmen, and excluding also those employees who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Packing House Workers Lo-cal Industrial Union No. 328 for the purposes of collective bargaining.0